Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Notice of Allowability (NOA) replaces the NOA, mailed May 21, 2021, to correct claim numbering. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Young on May 14, 2021.
The application has been amended as follows: 
1.	(Currently amended)  A method for a file system on a storage volume, the method comprising:
receiving modify operations and query operations on a tree data structure of the file system, the tree data structure comprising a plurality of nodes organized in a hierarchy, each node having a buffer comprising one or more disk blocks allocated from the storage volume for storing data, the size of each node varying depending on the amount of data stored in its buffer;
counting received modify operations and received query operations for a predetermined period of time to generate a count of received modify operations and a count of received query operations;
updating a value of an expected node size parameter (Bexp) to generate an updated value of Bexp, including computing the value of Bexp based on the count of received modify operations and the count of received query operations received during the predetermined period of time;
processing a first modify operation by inserting write data associated with the first modify operation to the buffer in a root node of the tree data structure;
the updated value of Bexp; and
enforcing the  updated value of Bexp on any children nodes visited during the cascade of data movement including flushing at least some data in the buffer of a visited child node when the size of the visited child node exceeds the  updated value of Bexp.

2.  (Original)  The method of claim 1, further comprising deallocating any disk blocks comprising the buffer in the visited child node that become unused as a result of flushing the data.
3.  (Currently amended) The method of claim 1, wherein enforcing Bexp on any children nodes visited during the cascade of data movement further includes growing the buffer of a visited child to store flushed data received from a parent node so long as the size of the visited child remains less than the updated value of Bexp, including allocating one or more disk blocks from the storage volume to the buffer. 

4 and 5. (Canceled) 

6.  (Previously presented)  The method of claim 1, further comprising aging the number of modify operations and the number of query operations using an aging factor.

7.  (Previously presented)  The method of claim 1, wherein updating the value of Bexp is based on a cost metric that is computed as a function of a number of modify operations and query operations. 
8.  (Currently amended)  The method of claim 1, further comprising computing a cost metric for a plurality of candidate node sizes based on the updated value of Bexp and updating the value of Bexp using the candidate node size associated with the lowest cost metric.

9.  (Original)  The method of claim 8, wherein the plurality of candidate node sizes include Bexp + [Symbol font/0x44], Bexp, and Bexp - [Symbol font/0x44].

10.  (Original)  The method of claim 1, further comprising deallocating any disk blocks comprising the buffer of the root node that become unused as a result of flushing the data.

11.  (Currently amended)  A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to:
receive modify operations and query operations on a tree data structure of the file system, the tree data structure comprising a plurality of nodes organized in a hierarchy, each node having a buffer comprising one or more disk blocks allocated from the storage volume for storing data, the size of each node varying depending on the amount of data stored in its buffer;
count received modify operations and received query operations for a predetermined period of time to generate a count of received modify operations and a count of received query operations;
update a value of an expected node size parameter (Bexp) to generate an updated value of Bexp, including computing the value of Bexp based on the count of received modify operations and the count of received query operations received during the predetermined period of time;
process a first modify operation by inserting write data associated with the first modify operation to the buffer in a root node of the tree data structure;
trigger a cascade of data movement to one or more children nodes descending from the root node by flushing data in the buffer of the root node to a child node of the root node when an amount of data stored in the buffer of the root node exceeds a threshold value that is computed using the updated value of Bexp; and
enforce the  updated value of Bexp on any children nodes visited during the cascade of data movement including flushing at least some data in the buffer of a visited child node when the size of the visited child node exceeds the  updated value of Bexp.

12.  (Original)  The non-transitory computer-readable storage medium of claim 11, wherein the computer executable instructions, which when executed by the computer device, 

13.   (Canceled)

14.  (Previously presented)  The non-transitory computer-readable storage medium of claim 11, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to age the number of modify operations and the number of query operations using an aging factor.

15.  (Previously presented)  The non-transitory computer-readable storage medium of claim 11, wherein updating the value of Bexp is based on a cost metric that is computed as a function of a number of modify operations and query operations.

16.  (Currently amended)  The non-transitory computer-readable storage medium of claim 11, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to compute a cost metric for a plurality of candidate node sizes based on the updated value of Bexp and updating the value of Bexp using the candidate node size associated with the lowest cost metric.

17.  (Currently amended)  An apparatus comprising:
one or more computer processors; and
a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable to:
receive modify operations and query operations on a tree data structure of the file system, the tree data structure comprising a plurality of nodes organized in a hierarchy, each node having a buffer comprising one or more disk blocks allocated from the storage volume for storing data, the size of each node varying depending on the amount of data stored in its buffer;
count received modify operations and received query operations for a predetermined period of time to generate a count of received modify operations and a count of received query operations;
exp) to generate an updated value of Bexp, including computing the value of Bexp based on the count of received modify operations and the count of received query operations received during the predetermined period of time;
process a first modify operation by inserting write data associated with the first modify operation to the buffer in a root node of the tree data structure;
trigger a cascade of data movement to one or more children nodes descending from the root node by flushing data in the buffer of the root node to a child node of the root node when an amount of data stored in the buffer of the root node exceeds a threshold value that is computed using the updated value of Bexp; and
enforce the  updated value of Bexp on any children nodes visited during the cascade of data movement including flushing at least some data in the buffer of a visited child node when the size of the visited child node exceeds the  updated value of Bexp.

18.  (Canceled)

19.  (Previously presented)  The apparatus of claim 17, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to age the number of modify operations and the number of query operations using an aging factor.

20.  (Previously presented)  The apparatus of claim 17, wherein updating the value of Bexp is based on a cost metric that is computed as a function of a number of modify operations and query operations. 

ALLOWANCE
Claims 1-3, 6-12, 14-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of counting received modify operations and received query operations 
The closest prior art of record Dean et al. in view of Bend et al. and Zhou et al., does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Further, newly cited Agnich et al. disclose an adaptive B-tree index that writes actions that touch particular node (e.g. that is being flushed to the node) (column 15, lines 53-67).
CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152